In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 20-1610V
                                        UNPUBLISHED


    KAITLIN McKENZIE,                                       Chief Special Master Corcoran

                        Petitioner,                         Filed: February 16, 2022
    v.
                                                            Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                 Ruling on Entitlement; Concession;
    HUMAN SERVICES,                                         Table Injury; Influenza (Flu) Vaccine;
                                                            Shoulder Injury Related to Vaccine
                       Respondent.                          Administration (SIRVA)


Jessica Olins, Maglio Christopher & Toale, PA, Washington, DC, for Petitioner.

Mallori Openchowski, U.S. Department of Justice, Washington, DC, for Respondent.

                                   RULING ON ENTITLEMENT 1

       On November 18, 2020, Kaitlin McKenzie filed a petition for compensation under
the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq. 2 (the
“Vaccine Act”). Petitioner alleges that she suffered a left shoulder injury related to vaccine
administration (SIRVA) as a result of an influenza (“flu”) vaccination received on October
2, 2019. Petition at ¶¶ 6, 22. Petitioner further alleges that her “vaccine related injuries
have lasted more than six months.” Petition at ¶ 24. The case was assigned to the Special
Processing Unit of the Office of Special Masters.

       On February 14, 2022, Respondent filed his Rule 4(c) report in which he concedes
that Petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report at
1. Specifically, Petitioner had no history of pain, inflammation, or dysfunction of her left

1
  Because this unpublished Ruling contains a reasoned explanation for the action in this case, I am required
to post it on the United States Court of Federal Claims' website in accordance with the E-Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government
Services). This means the Ruling will be available to anyone with access to the internet. In accordance
with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I agree that
the identified material fits within this definition, I will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
shoulder; medical records document that pain occurred within 48 hours after receipt of an
intramuscular vaccination; pain was limited to the left shoulder in which the vaccine was
administered; and no other condition or abnormality has been identified to explain
Petitioner’s shoulder pain. Id. at 7. Respondent further agrees that Petitioner suffered
residual effects of her injury for more than six months. Id.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

     IT IS SO ORDERED.

                                                      s/Brian H. Corcoran
                                                      Brian H. Corcoran
                                                      Chief Special Master




                                           2